Exhibit 10.3

LOGO [g11634ex103p1.jpg]

Lisa B. Peters Senior Executive Vice President

July 10, 2008

Mr. Thomas P. Gibbons

The Bank of New York Mellon Corporation

One Wall Street

New York, New York 10286

Re:    Appointment as Chief Financial Officer

Dear Todd:

This letter relates to your appointment as Chief Financial Officer of BNY-Mellon
and the agreement between you and The Bank of New York Company, Inc., dated
June 25, 2007 (the “Transition Agreement”). If you agree, this letter will amend
the Transition Agreement.

Effective as of July 1, 2008 (the “Effective Date”), you will be appointed Chief
Financial Officer of BNY-Mellon. For the avoidance of doubt, your new position
and its related reporting requirements shall not of itself constitute Good
Reason.

You also agree that, effective as of the Effective Date, you are waiving the
provisions of Section 3(b) of the Transition Agreement and that, as of such
date, Section 3(b) shall be of no further force and effect.

You agree that Section 4(j) of the Transition Agreement is restated in its
entirety to read as follows:

(j) Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if you are a “specified employee” as determined pursuant
to Section 409A of the Code as of the date of your “separation from service”
(within the meaning of Final Treasury Regulation 1.409A-1(h)) and if any payment
or benefit provided for in this Agreement or otherwise both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A and (y) cannot be
paid or provided in the manner otherwise provided without subjecting you to
“additional tax”, interest or penalties under Section 409A, then any such
payment or benefit that is payable during the first six months following your
“separation from service” shall be paid or provided to you in a cash lump-sum on
the first business day of the seventh calendar month following the month in
which your “separation from service” occurs or, if earlier, at your death. In
addition, any payment or benefit due upon a termination of your employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to you upon a “separation

 

Human Resources

One Wall Street, 10th Floor, New York, NY 10286

T 212 635 1119 lisa.peters@bnymellon.com



--------------------------------------------------------------------------------

from service”. Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Final Treasury Regulation
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
that the expenses are not incurred, or the benefits are not provided, beyond the
last day of your second taxable year following your taxable year in which the
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of your third taxable year following the
taxable year in which your “separation from service” occurs. Except as otherwise
expressly provided herein, to the extent any reimbursement or in-kind benefit
under this Agreement constitutes a deferral of compensation, the amount of any
such expenses eligible for reimbursement (or in-kind benefits to be provided) in
one calendar year shall not affect the expenses eligible for reimbursement) or
in-kind benefits to be provided) in any other taxable year, in no event shall
any expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement (or in-kind benefit) be subject to liquidation or
exchange for another benefit.

The terms of the Transition Agreement not amended herein shall remain in force
and are not affected by this letter. This letter will be governed and construed
in accordance with the laws of the State of New York, without reference to
principles of conflict of laws. For ease of reference, any capitalized terms
used but not defined in this letter are used with the same meaning as under the
Transition Agreement.

If the terms of this letter are acceptable to you, please sign both copies of
this letter indicating your agreement to its terms, keep one signed copy of the
letter for yourself and return the other signed copy to me. This letter may be
executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.

 

Sincerely,

The Bank of New York Mellon Corporation

/s/ Lisa B. Peters

Name:

Title:

 

Accepted and Agreed:

/s/ Thomas P. Gibbons

Thomas P. Gibbons

Date: 7/16/08